Citation Nr: 1630112	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  05-28 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory disability with shortness of breath. 

2.  Entitlement to service connection for migraine headaches.
 
3.  Entitlement to service connection for seizures.
 
4.  Entitlement to service connection for sleep apnea with snoring.
 
5.  Entitlement to service connection for a throat disability.
 
6.  Entitlement to service connection for arthritis of multiple joints including the fingers, hands, wrists, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in February 2014 and March 2015.

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the claims folder. 

By way of July 2013 and February 2014 rating decisions, the RO granted service connection for a low back disability, a right shoulder disability, and a psychiatric disability (depression and anxiety).  In May 2014, the Veteran disagreed with the ratings for each disability.  The RO issued a January 2015 statement of the case, but the Veteran did not file a substantive appeal (VA Form 9).  Consequently, those issues are not before the Board.

The Board remanded the issue of entitlement to service connection for a right knee disability.  In November 2015, the RO granted service connection for a right knee disability.  The grant of service connection constitutes a complete grant of the claim.  Consequently, that issue is not before the Board. 

The issue of entitlement to service connection for arthritis of multiple joints including the fingers, hands, wrists, and feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A respiratory disability with shortness of breath was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

2.  Migraines headaches were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.  

3.  Seizures were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.  

4.  Sleep apnea with snoring was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  

5.  A throat disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a respiratory disability with shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for sleep apnea with snoring have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an award of service connection for a throat disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claims were remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Respiratory claim 

At his September 2013 Board hearing, the Veteran testified that during service, he had a hard time staying alert during the day and that his breath would become very shallow.  He would soon fall asleep.  He stated that he still had shortness of breath and that he could not take a full breath.  He stated that he was never given a diagnosis or treatment (Virtual VA, Hearing Transcript, pgs. 13-14).  

The service treatment records reflect that in January 1973, the Veteran reported a history of a sore throat with couch and sinus congestion (VBMS, 7/11/12, p. 22).  In June 1975, he reported a cough, headache, nasal congestion, and slight nausea.  Upon examination, his chest was clear.  He was assessed with the flu (VBMS, 7/11/12, p. 24).  In September 1977, the Veteran sought treatment for sneezing, a sore throat, coughing, and pain in the anterior chest with deep breaths.  Upon examination, his lungs were clear, and there was no exudate of the throat.  Chest x-rays were normal (VBMS, 7/11/12, pgs. 27-28).  

A May 1979 separation examination yielded normal findings with regard to the Veteran's nose, sinuses, and lungs (VBMS, 7/11/12, p. 1).  The Veteran completed a Report of Medical History in May 1979.  He reported ear, nose, and throat trouble.  He indicated that he had a "condition causing phlegm in his throat."  He denied shortness of breath, a chronic cough, and pain or pressure in his chest VBMS, 7/11/12, pgs. 54-55).  

Post-service, the Veteran underwent a chest x-ray in July 1995.  It yielded normal findings (VBMS, 1/29/98, p. 61).  He was noted to have had resolving pneumonitis in February 1996 (VBMS, 1/29/98, p. 55).  

The Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the disability began in 1976.  He stated that he was sleeping, and his wife complained that he was snoring a lot.  He reported that his breathing became slow and then he would pass-out.  He stated that his disability had not been formally diagnosed.  Current symptoms remained slow breathing and passing-out.  The examiner noted that the Veteran was diagnosed with sleep apnea in 1994 (VBMS, 7/31/12, p. 21).  

Upon examination, chest x-rays revealed no acute cardiopulmonary disease (VBMS, 7/31/12, p. 27).  Pulmonary function tests revealed FEV-1 was 68% predicted.  

A March 2013 VA examination report included pulmonary function testing that showed FEV-1 was 71 -80% predicted (VBMS, 3/11/13, p. 6).  The examiner noted a 2013 diagnosis of interstitial lung disease (VBMS, 7/31/12, p. 9).  X-rays revealed double density over the left mediastinum consistent with mediastinal thickening; mild interstitial prominence in the lower lungs medially bilaterally with chronic appearance; calcified granuloma left upper lobe; and thickening of the pleura bilaterally which may be lipomatosis (VBMS, 7/31/12, p. 15).  Pulmonary function tests revealed FEV-1 83% predicted (VBMS, 7/31/12, p. 16).  The examiner diagnosed the Veteran with COPD that was asymptomatic at the time.  The examiner noted that this was a separate diagnosis for COPD.    

The examiner found that it is less likely than not that the Veteran's respiratory symptoms are related to service.  He found that there was no pathology a chronic respiratory condition other than the allergic rhinitis/sinusitis (for which the Veteran is already service connected).  The examiner noted that the granuloma in the lung was an incidental finding, stable, and likely not related to claimants COPD
Symptoms he has while in service.  The Veteran's COPD was asymptomatic.  The interstitial lung disease was deemed to be separate from the COPD.  

X-rays dated October 2013 also revealed no active cardiopulmonary disease (VBMS, 6/20/14, pgs. 43-45).  

The Veteran underwent another VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  The examiner was unable to confirm the diagnosis of any lung disease/condition or lower respiratory disability based on the examination.  He also noted that the Veteran did not take any medications for his lungs; there was no diagnosis of a lung disability in the CPRS records; examination of the lungs upon examination was normal; the chest x-ray was normal; and pulmonary functions were normal (VBMS, 6/20/14, p. 51).    

The RO obtained another medical opinion in October 2014.  The examiner reviewed the claims file and noted that a May 1979 chest radiograph observed "fibrocalcific residua of previous granulomatous disease; the chest is otherwise unremarkable."  She also noted that the October 2013 chest films were normal and the impression was that there was "no active cardiopulmonary disease."  She noted that June 2014 chest films resulted in an impression of "No acute intrathoracic radiographic abnormality."  The October 2014 examiner found that it is as least as likely as not that the calcified granuloma represents a benign pulmonary nodule with asymptomatic clinical relevance because of the stable and unchanged characteristics seen since 1979.  She opined that in the alternative, it is less likely than not that the calcified granuloma are clinically significant to a chronic lung disease process and/or attributing to chronic lung symptoms because of the stable and benign state of the lesion on 2013 radiographs.

The Veteran underwent an October 2015 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran had been diagnosed with a restrictive lung disease in 2013 by pulmonary function tests.  The Veteran reported that he has experienced shortness of breath since service.  The examiner noted that the Veteran was recently diagnosed with COPD and then the diagnosis changed to restrictive lung disease.  He stated that the Veteran has been taking Spiriva for the last year and that it was helping.  The Veteran reported that if he did not use it for a day, he was more short of breath, even just walking out to the car. 

The examiner noted that the Veteran's May 1979 separation examination yielded normal findings and that the Veteran checked "no" on his May 1979 Report of Medical History when asked if he experienced shortness of breath, pain in chest, chronic cough, and hay fever.  The examiner noted that a May 1979 x-ray report revealed "fibrocalcific residua of previous granulomatous disease.  The chest was otherwise unremarkable."  The examiner explained that a calcium deposit in the lung that is nonspecific and not indicative of any respiratory condition.  

The examiner noted that a June 2014 chest x-ray revealed no acute intrathoracic radiographic abnormality; a June 2014 CT scan showed no evidence of interstitial lung disease; and an October 2013 chest x-ray revealed no active cardiopulmonary disease.  The cardiomediastinal silhouette was within normal limits.  There were no pulmonary nodules, infiltrates, or effusions.  

The examiner opined that it was less likely than not that the Veteran's claimed respiratory disability was incurred in or was caused by service.  He reasoned that there was no evidence in the service treatment records of a respiratory disability, and the Veteran specifically stated that he did not experience shortness of breath upon separation from service.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran has satisfied the first element of service connection.  He has been diagnosed with COPD and a restrictive lung disease.  

It is the second and third element of service connection where the Veteran's claim falls short.  The Board notes that the service treatment records fail to reflect any findings attributed to a chronic respiratory disability.  He reported nasal/sinus congestion and on one occasion (September 1977) he reported pain in the anterior chest with deep breaths.  However, upon examination, his lungs were clear and x-rays were normal.  There were no further in-service findings.  Upon separation from service, examination of his nose, sinuses, and lungs were normal.  Moreover, the Veteran completed a Report of Medical History in which he specifically denied having had shortness of breath.  He also denied a chronic cough, and pain or pressure in his chest.  

Moreover, a July 1995 chest x-ray also revealed normal findings.  The Veteran was diagnosed with resolving pneumonitis in February 1996 but was not diagnosed with COPD until July 2012.  A March 2013 VA examiner found that his COPD was asymptomatic at that time but noted that the Veteran had been diagnosed with interstitial lung disease.  The March 2013 VA examiner found it less likely than not that the Veteran's respiratory symptoms were related to service.  He noted that there was no pathology of a chronic respiratory condition other than the allergic rhinitis/sinusitis (for which the Veteran is already service connected).  

A June 2014 VA examiner was unable to confirm the diagnosis of any lung disease/condition or lower respiratory disability based on the examination.  He also noted that the Veteran did not take any medications for his lungs; there was no diagnosis of a lung disability in the CPRS records; examination of the lungs upon examination was normal; the chest x-ray was normal; and pulmonary functions were normal.

Finally, an October 2015 VA examiner also found that it was less likely than not that the Veteran's claimed respiratory disability was incurred in or was caused by service.  His rationale was that there is no evidence in the service treatment records of a respiratory disability, and the Veteran specifically stated that he did not experience shortness of breath upon separation from service.  

The Board finds that in the absence of a respiratory disability noted during service of for many years after service, and in the absence of a nexus opinion linking the current diagnosis to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a respiratory disability with shortness of breath must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Migraines

At his September 2013 Board hearing, the Veteran testified that while he was in service, he was hit in the head with a softball and was knocked out for a minute.  He stated that within a week, he began having headaches.  He sought treatment but by the time he got to the doctor, the headaches would be gone.  He testified that he began having more severe headaches in 1980 or 1981.  He stated that his doctor told him that they were migraine headaches in approximately 1995 (Virtual VA, Hearing Transcript, pgs. 14-18).  

The service treatment records reflect that in June 1975, the Veteran reported a cough, headache, nasal congestion, and slight nausea.  Upon examination, his chest was clear.  He was assessed with the flu (VBMS, 7/11/12, p. 25).  There were no other indications that the Veteran suffered from headaches.  A May 1979 separation examination yielded normal findings with regards to the Veteran's head (VBMS, 7/11/12, p. 1).  The Veteran completed a Report of Medical History in May 1979.  He denied frequent or severe headaches, dizziness or fainting spells, and a head injury (VBMS, 7/11/12, pgs. 54-55).  
 
The post-service treatment records reflect that the Veteran was involved in a motor vehicle accident in October 1995.  Since the accident, he complained of headaches, confusion, and low back pain with difficulty walking.  Two days later, he complained of shortness of breath and a fever (VBMS, 1/29/98, p. 15).  

In a September 2005 statement, the Veteran's spouse stated that his headaches began when he got hit on the head during a softball game.  She stated that he was knocked out but the doctors told him that he would be okay.  She stated that his headaches continued but he controlled them with over the counter medications.  She stated that his headaches became worse 1979, when they lived through a fire in their apartment.  She stated that for three weeks in the winter, their furnace would emit foul odors and that they caused the Veteran to experience headaches twice a month.  These headaches were so severe that the Veteran would have to go to the bedroom and turn off all the lights for approximately four hours.  She stated that the headaches became less frequent when he took medication for seizures.   

The service personnel records confirm that the Veteran and his wife had a problem with their furnace in January 1979 (VBMS, 1/27/05, 9/27/05).  The Veteran reported the problems to the Inspector General.  He stated that the foul odor caused nausea and headaches.    

A November 2005 correspondence from Dr. S.P. reflects that the Veteran reported to his office complaining of neck pain and headaches following a motor vehicle accident.  There is no mention of a long-standing history of headaches (VBMS, 11/28/05).  

A June 2014 VA examination report includes an opinion from the examiner that "it is at least as likely as not [50/50 probability] that [the Veteran's] headaches are related to his military service, based upon Veteran's statement."  (VBMS, 6/20/14, p. 29).  

The RO obtained a medical opinion in October 2014 (VBMS, 11/4/14).  The examiner reviewed the claims file.  She noted that the separation examination was silent for a past medical history of skull fracture.  The active duty medical records were silent for a history of skull injury and/or event associated with TBI or head trauma.  She noted that the February 1975 scull series was found to be within normal limits and the current (March 2014) brain CAT scan was negative for abnormal findings associated with the head.  She also noted that in 1995, the Veteran lost consciousness in a motor vehicle accident where a pickup truck landed on his car.  In addition, the active duty and presumptive medical notes were silent for seizures.  She found that it was less likely than not that the Veteran's claimed migraines, seizures and/or alleged skull fracture related to his time in military service because of the lack of medically-based, clinical evidence to support this type of traumatic event.

The Veteran underwent another VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the claims file.  He noted that the Veteran was diagnosed with migraine headaches.  The date of diagnosis was unknown, but it was not during service.  

The Veteran reported that his headaches began in 1977.  He reported that he senses an odor as the prodrome of the headaches and it's that clue that prompts him to take an Imitrex which must be taken at the earliest possible moment in the headache for it to work best.  He stated that if he doesn't take it, he experiences a pounding sensation on the right side of the head that usually stays on the right side.  He stated that light and noises irritate him.  He denied nausea or vomiting.  He stated that when a headache begins, he needs to go into a dark quiet room.  He stated that Imitrex works most of the time if he takes it early enough (which he usually does).  He also stated that Depakote has helped to reduce the frequency of the headaches.  He stated that he currently experiences 1-2 headaches per month.  

The examiner noted the June 1975 in-service treatment for a cough, headache in the temporal area, and nasal congestion with slight nausea.  The examiner noted that the headache was attributed to an acute upper respiratory infection and not to an ongoing, chronic condition.

The examiner noted that the May 1979 separation examination yielded normal findings and that the May 1979 Report of Medical History failed to reflect headaches.  The examiner also noted that the Veteran was assessed with post concussion headaches in November 1995 (following his October 1995 motor vehicle accident).  

The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by the Veteran's service.  He noted that there was no proof/evidence of chronic headaches during service or for the next decade after service.  He specifically noted that when completing a Report of Medical History in May 1979, the Veteran checked "no" when asked if he experienced frequent or severe headaches.  

Analysis

The Board finds that the Veteran has met the first element of service connection.  He has been diagnosed with migraine headaches.

However, once again, with regard to the second and third elements of service connection, the Veteran's claim falls short.  The service personnel records reflect that the Veteran had headaches associated with a foul odor emitted from a malfunctioning furnace in January 1979.  However, there is no indication in the service treatment records or service personnel records that these continued after the furnace was repaired.  To the contrary, the Veteran's separation examination was normal and the Veteran completed a Report of Medical History in which he specifically denied frequent/severe headaches and a head injury.  Moreover, the incident that he and his wife described in which he was hit in the head playing softball is not documented in the treatment records.  Even assuming that such event did occur, it would appear that any headache symptoms arising therefrom were acute and transitory as the Veteran denied headaches or head injury in the report of medical history accompanying his separation examination.  Additionally, such examination yielded normal findings.

The post-service treatment records fail to reflect findings of headaches until the Veteran sustained a motor vehicle accident in October 1995.  Similarly, a November 2005 correspondence from Dr. S.P. reflects that the Veteran reported to his office complaining of headaches following a motor vehicle accident.  There is no mention of a long-standing history of headaches.   

The Board acknowledges that a June 2014 VA examination report includes an opinion from the examiner that "it is at least as likely as not [50/50 probability] that [the Veteran's] headaches are related to his military service, based upon Veteran's statement."  However, this opinion is contradicted by an October 2015 VA examiner who found that it was less likely than not that the Veteran's headaches were due to service.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the October 2015 VA medical opinion over the opinion of the July 2014 VA examiner.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regard to the first factor, the Board notes that the October 2015 examiner reviewed the claims file and was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The July 2014 VA examiner, on the other hand, acknowledged that he did not have the claims file available for review.  There is no indication that he was informed of the factual premises.  To the contrary, the examiner noted that his opinion was "based upon Veteran's statement."  

With respect to the second factor, the Board notes that both examiners offered fully articulated opinions that were not speculative in nature.

Regarding the third factor, the Board once again notes that the October 2015 examiner's opinion was based on the evidence of record.  Specifically, it was based up a normal separation examination and from the Veteran's own Report of Medical History in which he denied having had frequent/severe headaches or a head injury.  The July 2014 VA examiner's opinion was simply a restatement of the Veteran's own statement/opinion regarding his headaches.  

Based on the foregoing, the Board finds that the October 2015 VA examiner's opinion is more probative than that of the July 2014 VA examiner.  

The Board finds that in the absence of chronic headaches in service, and with the greater weight of medical evidence weighing against a nexus to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for migraines must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Seizures

At his September 2015 Board hearing, the Veteran testified that he has not had any seizures in approximately 15 years.  He stated that he had a diagnosis in the 1970s (approximately 1975) but that it is not annotated in the service treatment records.  He recalled only one seizure during service (Virtual VA, Hearing Transcript, pgs. 22-24).     

The service treatment records fail to reflect any findings attributable to seizures.  The Veteran's May 1979 separation examination yielded normal findings (VBMS, 7/11/12, p. 1).  The Veteran completed a Report of Medical History in May 1979.  He denied dizziness or fainting spells and periods of unconsciousness.  It appears that he initially checked "yes" for epilepsy or fits.  However, he crossed it out and checked "no."  He went on to explain in a handwritten note that he "had a convulsion when he was about twelve."  (VBMS, 7/11/12, pgs. 54-55).  

In November 1995, the Veteran was noted to have had concussion headaches, staring spells, and sensory seizure disorder (VBMS, 1/29/98, p. 34).  He underwent an EEG which yielded normal findings (VBMS, 1/29/98, p. 38).     

In March 2014, the Veteran underwent an EEG,which revealed no seizures.  An MRI of the brain was also normal.  He underwent a neurology consultation.  The examiner noted that the Veteran had a past medical history that was significant for head trauma due to a motor vehicle accident 15 years earlier.  He had residual migraines and seizures.  The examiner noted that the Veteran was taking Depakote for both migraine and seizure prevention. He had an event at home when he woke up around 3 a.m., went to the bathroom and then he fell and passed out.  He started having tonic-clonic movements in his upper extremities that were witnessed by his wife.  He was unresponsive for about 10 minutes.  By the time EMS came in, he started to wake up.  He was brought to the hospital and admitted for syncopal workup.  Initial CT scan of the brain was done in the emergency room showed no acute intracranial findings.  The Veteran's blood pressure was found to be low.  He had no tongue biting or urine incontinence.  He was back to baseline.  There was no new focal weakness, slurred speech, aphasia, or dysarthria.  There was no recurrence of his symptoms.  The examiner noted that the Veteran had a seizure after his car accident about 15 years ago, but since then, he had none (VBMS, 5/28/14, pgs. 27, 21, 16).

Another March 2014 report from the Houston Methodist West Hospital reflects that the Veteran presented to the ER via ambulance with complaints of syncope.  The symptoms began acutely.  It was a single episode that was still ongoing.  The episode was witnessed by no one.  The examiner noted that the Veteran had not experienced similar symptoms in the past.  He was diagnosed with syncope, weakness, dizziness - vertigo, and hypotension (VBMS, 5/28/14, pgs. 7-8).   

At a June 2014 VA examination for the ears, nose, and throat, the Veteran reported that he had seizures in 1965 (at age 13), 1973, and 1977 (VBMS, 6/20/14, p. 16-18).  The examiner opined that "it is at least as likely as not [50/50 probability] that [the Veteran] had 1 seizure before military; had 2 seizures in military [1972->1979]; has had 1 seizure since leaving military [3-24-3014][sic] based on Veteran's statement"    (VBMS, 6/20/14, p. 38).  

The RO obtained a medical opinion in October 2014 (VBMS, 11/4/14).  The examiner reviewed the claims file.  She noted that the separation examination was silent for a past medical history of skull fracture.  The active duty medical records were silent for a history of skull injury and/or event associated with TBI or head trauma.  She noted that the February 1975 scull series was found to be within normal limits and that the current (March 2014) brain CAT scan was negative for abnormal findings associated with the head.  She also noted that in 1995, the Veteran lost consciousness in a motor vehicle accident where a pickup truck landed on his car.  In addition, the active duty and presumptive medical notes were silent for seizures.  She found that it was less likely than not that the Veteran's claimed migraines, seizures and/or alleged skull fracture related to his time in military service because of the lack of medically-based, clinical evidence to support this type of traumatic event.

The Veteran underwent a VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran has been diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  He stated that the diagnosis date was unknown; but that it was not during service.  

The Veteran reported that he has had spells since the 1970s but that it was not until the mid-1990s when they were first diagnosed.  He stated that the seizures occurred at night and involved violent shaking (and occasionally kicking and hitting his wife).  He stated that his wife has to shake him to awaken him out of the tremors and from "kicking out of control."  The examiner noted that no limb movements were documented in the January 1997 sleep study.  The Veteran also reported that he was diagnosed with restless leg syndrome.  His wife reported that the couple of seizures he had in service were not treated with medications.  He added that he was totally drained for the next few days and felt like he had a hangover.

The Veteran noted that the most recent seizure occurred in March 2014, when he was hospitalized at Hermann hospital in Houston.  The examiner noted that although the Veteran believes he had seizures, that the March 2014 records indicate that he had syncope.  While he had some "myoclonic movement" in the right upper extremity, it is not clear this was a seizure disorder episode.  The examiner noted that the low heart rate/bradycardia + the low blood pressure may have resulted in less blood to the brain which caused the "myoclonic movement" which was focal (in one arm) and not a full-fledged clonic/tonic seizure.  That is, the examiner found that the syncope with focal seizure-like activity is what is described rather than a full-fledged tonic-clonic seizure then causing him to be difficult to around with low blood pressure/heart rate.  

The examiner noted that in all the medical record documentation in VBMS, the origin and original diagnosis of the Veteran's seizure disorder is not found.  He stated that in subsequent neurology notes, the history of seizures are noted based on Veteran's and wife's history but that no one has explored that history in any detail and it was not the focus at any of his Neurology evaluations/consultations and/or hospitalizations.  The examiner noted that the Veteran had other neurologic problems at the time and seizures were never witnessed/documented or even talked about in the Neurology visit notes (or for that matter, anywhere else in his medical records).  

The examiner further noted that there was no documentation in the service treatment records of having epilepsy and/or a seizure disorder in military service including the very important Report of Medical history at time of separation.  He noted that in that document, the Veteran initially wrote: "had a convulsion when I was about twelve."  The examiner noted that there are no details about whether at age 12, this was due to a fever or injury or whether it was even validated as a real seizure.  The examiner also noted that the Veteran failed to include that information on the Report of Medical History completed upon enlistment into service as it is doubtful he would have gotten into the Air Force with that history; or at the very least he wouldn't have likely gotten in without providing detailed medical records proving it was not a seizure disorder.  The examiner noted that there was no evidence/proof in the service treatment records that he had a seizure condition during military service but was evidence of a "convulsion" prior to service at age 12 (which as stated above may or may not be a seizure).

Analysis

With regard to the first element of service connection, it is unclear whether or not the Veteran has a current disability.  At his hearing, he stated that he had not had any seizures in 15 years.  However, at his November 2015 VA examination, he stated that his most recent seizure occurred in March 2014.  The November 2015 VA examiner noted that the origin and original diagnosis of the Veteran's seizure disorder is not found in the treatment records; but that in subsequent neurology notes, the history of seizures are noted based on his wife's reports.  He also noted that the March 2014 examination report indicates that the Veteran had a syncope with focal seizure like activity, and not a full-fledged tonic-clonic seizure.  In any case, the Board finds that in affording the Veteran the benefit of the doubt, that the he has a current disability.

However, it is the second and third elements of service connection where the Veteran's claim falls short.  The service treatment records fail to reflect any findings attributed to service.  His separation examination was normal; and he completed a Report of Medical History in which he denied epilepsy or fits, with the exception of a convulsion that he had when he was approximately twelve years old.  Finally, at the Veteran's hearing, he stated that he only recalled one seizure occurring during service.  Consequently, the preponderance of the evidence weighs against a finding that the Veteran incurred a chronic disability in service.  

The Veteran was not noted to have a seizure disorder until November 1995, following a motor vehicle accident.  He underwent an EEG, which yielded normal findings.  A March 2014 EEG and MRI also yielded normal findings.  A March 2014 treatment report reflected that the Veteran's migraines and seizures were residuals from his earlier motor vehicle accident.  The examiner noted that the Veteran had a seizure after of his car accident about 15 years ago, but since then, he had none.  

A June 2014 VA examiner found that it was at least as likely as not that the Veteran had one seizure prior to military service, two seizures during military service, and one seizure following military service.  However, this opinion was solely "based on Veteran's statement."  The examiner did not render an opinion regarding the etiology of the Veteran's seizures.    

The only nexus opinion addressing whether the Veteran's seizure disability is due to service was rendered by the October 2015 VA examiner.  For the reasons described previously, that examiner found it less likely than not that any current seizure disorder is due to active service.  

In the absence of a chronic seizure disability during service and in the absence of a nexus opinion linking the current disability to service, the Board finds that the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for seizures must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
      
Sleep apnea

At his September 2013 Board hearing, the Veteran testified that he was not diagnosed with sleep apnea during service.  He stated that in approximately 1974 or 1975, he sought treatment for shortness of breath and sluggishness.  He stated that in 1979 he fell asleep while driving and he began taking buses and shuttles.  He stated that he was not diagnosed with sleep apnea until the late 1980s.  However, during service, his wife observed that he was snoring (Virtual VA, Hearing Transcript, pgs. 18-21).   

The service treatment records fail to reflect any findings referable to sleep apnea.  The Veteran's May 1979 separation examination yielded normal findings (VBMS, 7/11/12, p. 1).  The Veteran completed a Report of Medical History in May 1979.  He denied dizziness or fainting spells, periods of unconsciousness, frequent trouble sleeping, asthma, or shortness of breath (VBMS, 7/11/12, pgs. 54-55).  

The Veteran's spouse submitted a correspondence in September 2005.  She stated that the Veteran began to snore loudly when he was stationed in Japan.  She stated that doctors told her to roll him over onto his side to stop the snoring.  She stated that the Veteran seemed to get plenty of sleep but would wake up feeling tired and cranky.  She stated that the Veteran's snoring never went away and that some nights it was so loud that she would sleep in another room.  She also stated that sometimes it was so severe that he would stop breathing and she thought he was having a heart attack or seizure.  She stated that he would need to take a nap during the day; and that if sat down for too long, he would fall asleep (and snore) right where he was sitting.  She stated that he even fell asleep at a monster truck rally.  

Records from Dr. R.B., dated March 2001 to September 2004, reflect that the Veteran had a past medical history of sleep apnea dating back to 1995 (VBMS, 7/15/05, p.62).  

Outpatient treatment records reflect that in November 1996, the Veteran reported that he was falling asleep during the day (VBMS, 1/29/98)

The Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his sleep apnea began in 1976.  He reported that he had loud snoring and would stop breathing during his sleep.  He reported being diagnosed with sleep apnea in 1992 (VBMS, 7/31/12, p. 30).    

At a March 2013 VA examination, the Veteran reported that he did not know when his sleep apnea began; but stated that he was very sleepy during service (VBMS, 3/11/13, p. 18).  The examiner opined that it was less likely than not that the Veteran's sleep apnea was due to asthma/sinusitis.  Rather, it was due to obesity, causing a collapse of the throat muscle and fat tissue while asleep.  It appears that the opinion was based on the fact that the Veteran was treated in September 1977 for sore throat, coughing, and sneezing.  He was diagnosed with allergies at that time but sleep apnea was not diagnosed for many years afterwards service (VBMS, 3/11/13, p. 71).  

At a June 2014 VA examination for the ears, nose, and throat, the Veteran reported that was diagnosed with sleep apnea in 1983 or 1984, "somewhere" in Houston.  He stated that these records were not obtainable (VBMS, 6/20/14, p. 16).  The examiner opined that "it is at least as likely as not [50/50 probability] that [the Veteran] had sleep apnea diagnosed on sleep study in 1983 or 1984, based on Veteran's statement."  (VBMS, 6/20/14, p. 59).  

The RO obtained a medical opinion in October 2014 (VBMS, 11/4/14).  The examiner reviewed the claims file.  She noted that in 1994, the Veteran underwent the removal of the uvula (uvulectomy).  She noted that anatomically, the uvula is a small, fleshy projection of the soft palate located in the back of the month.  Medically, structural abnormalities and/or poor muscle tone may attribute to the blockage of the airway by the uvula.  If the uvula completely blocks the airways, the obstruction may lead to a condition called obstructive sleep apnea and/or snoring.  She found that it is as least as likely as not that the uvulectomy was performed to treat the obstructive sleep apnea and/or snoring.  She noted that although the Veteran alleged to have been diagnosed with OSA in 1983 or 1984; he failed to supply clinical evidence.  She also noted that a September 2002 examination by Dr. R.G.B. indicated a past medial history of obstructive sleep apnea stating in 1995.  She noted that in January 2001, Southern Sleep Diagnostics, Inc. provided an overnight polysomnographic report for CPAP titration.  At the time, the Veteran was 64 inches (5ft. 3 inches) tall with a reported weight of 202 lbs.  The October 2014 doctor opined that it is as least as likely as not that the Veteran's obesity was a major risk factor for his acquired obstructive sleep apnea.  In contrast, the lay statement of the Veteran's wife alleges a past medical history of snoring while serving in Japan.  The October 2014 doctor noted that the active duty records were silent for clinical signs and symptoms related to obstructive sleep apnea.  She opined that since the obstructive sleep apnea diagnosis falls outside the presumptive period, it is less likely than not caused by, related to, and/or aggravated by his time in military service.  Thus, she found that it is less likely than not that the Veteran's obstructive sleep apnea was related to, caused by, or aggravated by his time in service because of the lack of medically-based, clinical evidence to support an anatomical abnormality of the throat, specifically the uvula, while in service.  She found that it is less likely than not that the Veteran's claimed sleep apnea was incurred, caused by and/or aggravated by service because of the lack of medical-based, active duty and/or presumptive period clinical evidence to support a diagnosis of obstructive sleep apnea.  She noted that in this case, the weight of the medical evidence both for and against a conclusion is not evenly divided.  Thus, it is less likely than not that the evidence is medically sound to find in favor of causation as it is to find against causation.

The Veteran underwent a VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he underwent a sleep study in the 1980s in which he was diagnosed with sleep apnea.  The examiner noted that this contention was not borne out by the treatment records.  Instead, the first diagnosis of sleep apnea was found in conjunction with a December 1993 sleep study.  The examiner noted that the service treatment records failed to reflect findings attributed to sleep apnea.  He specifically noted that there was no mention of sleep apnea (or symptoms of sleep apnea) in the May 1979 separation examination or the May 1979 Report of Medical History.  

Regarding post service treatment records, the examiner noted that the Veteran underwent a portable sleep study in December 1993.  He had 166 apneas and
hypopneas during this 5 hour study.  He was assessed with moderate obstructive sleep apnea (VBMS, 1/29/98, p. 47).

The examiner noted that the Hermann hospital sleep disorders center in Houston diagnosed the Veteran with severe obstructive sleep apnea in January 1997.  At that time, he reported a history of daytime sleepiness for many years.  He also reported a history of loud snoring, which was of sufficient magnitude to cause his wife to sleep in another room.  He reported that after a typical night's sleep, he often felt tired and unrefreshed.  He also complained of frequent early morning headaches.  The January 1997 examiner noted that the Veteran had a medical history of surgery for snoring, removing tonsils, and uvula two years ago.  He had 19.7 apneas/hour.  There were no significant periodic limb movements during sleep.  Impression was several obstructive sleep apneas during REM sleep.

Finally, the examiner noted that the Veteran underwent a CPAP titration study in January 2001 (Southern Sleep Diagnostics).

The examiner noted the February 2015 correspondence from Dr. S.C.S. of Kelliwood Family Practice and the opinion that "it is entirely medically possible that a patient can develop apnea symptoms even when they are thin.  I ...am of the opinion that it is certainly possible that [the Veteran's] symptoms started when he was in his 20's or 30's and was not overweight." (VBMS, 2/13/15).  The October 2015 VA examiner noted that per "UpToDate" (an independent on-line, textbook-like resource for clinicians) the most important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  Rates of obstructive sleep apnea are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  However, per UpToDate, in both males and females, obesity is the strongest the strongest risk factor.  The October 2015 VA examiner also noted that Dr. S.C.S. specifically stated that he was unable to state when the Veteran's symptoms started.  

The examiner acknowledged the September 2005 lay statement of the Veteran's spouse, in which she stated that the Veteran snored loudly in Japan, and that he would wake up tired and cranky.  The examiner stated that snoring is not a risk factor for sleep apnea.  Moreover, he once again noted that there is nothing in the service treatment records regarding ongoing breathing symptoms (not even snoring, daytime somnolence, or poor sleep).  He noted that when the Veteran completed a Report of Medical History upon separation from service, he checked yes for ear, nose, and throat trouble and noted that he had a condition causing phlegm in the throat.  However, he denied hay fever, shortness of breath, pain in chest, chronic cough, etc.  

Analysis

Once again, the Board finds that the Veteran has a current disability and has therefore satisfied the first element of a service connection claim.  However, he has not satisfied the second and third elements of service connection.  

The service treatment records fail to reflect any findings attributable to sleep apnea.  His separation examination yielded normal findings, and he completed a Report of Medical History in which he denied dizziness or fainting spells, periods of unconsciousness, frequent trouble sleeping, asthma, or shortness of breath.

Records from Dr. R.B. reflect that the Veteran had a past medical history of sleep apnea dating back to 1995 (more than 15 years after discharge from service).  Outpatient treatment records reflect that in November 1996, the Veteran reported that he was falling asleep during the day.  There is no indication that these symptoms dated back to service.

Regarding a nexus to service, the March 2013 VA examiner found that it was less likely than not that the Veteran's sleep apnea was due to asthma/sinusitis.  Rather, it was in fact due to obesity causing a collapse of the throat muscle and fat tissue while asleep.  The examiner noted that while the Veteran was treated for a sore throat, coughing, and sneezing in September 1977; but was not was not diagnosed with sleep apnea for many years afterwards service.  

The October 2015 VA examiner likewise found that it was less likely than not that the Veteran's sleep apnea was related to service.

The July 2014 VA examiner did not explicitly render an opinion regarding whether the Veteran's sleep apnea was related to service.  However, he found that it is at least as likely as not [50/50 probability] that [the Veteran] had sleep apnea diagnosed on sleep study in 1983 or 1984, based on Veteran's statement."  Such a finding might suggest that it was related to service (based on the proximity to service).  

Once again, the Board recognizes that adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  

There are substantial and significant factors which favor the valuation of the October 2015 VA medical opinion over the opinion of the July 2014 VA examiner.   

Regarding the first factor, the July 2014 VA examiner specifically stated that the Veteran's medical records were not available.  It is unclear the extent to which the examiner was familiar with the factual background in this case.  

On the other hand, the October 2015 VA examiner stated that he reviewed the claims file.  Moreover, he thoroughly discussed the medical records that pertained to the Veteran's sleep apnea diagnosis.  

With respect to the second factor, the July 2014 never rendered an opinion regarding whether sleep apnea was related to service.  The examiner simply stated that it was at least as likely as not that the Veteran had sleep apnea diagnosed in 1983 or 1984.  This, even if true, would mean that the Veteran was diagnosed with sleep apnea 4-5 years after discharge from service.  It does not necessarily follow that it began during service or was incurred as a result of service.  

The October 2015 VA examiner's opinion was fully articulate and unequivocal.

Finally, with regard to the third factor (whether the opinion was supported by a reasoned analysis), the July 2014 VA examiner specifically stated that the opinion was "based on Veteran's statement."  The October 2015 VA examiner supported his opinion with a thorough rationale.

For the foregoing reasons, the Board finds that the opinion of the October 2015 VA examiner is more probative than that of the July 2014 VA examiner.  

The Board finds that in the absence of sufficient to establish a chronic obstructive sleep apnea during service, and with the greater weight of medical evidence weighing against a nexus to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for obstructive sleep apnea must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Throat

At his September 2013 Board hearing, the Veteran testified that when he had an emergency appendectomy during service, tubes were put down his throat.  He stated that following surgery, his throat became irritated and he would cough up phlegm.  He stated that in 1980 or 1982, his private physician prescribed terpin hydrate.  He stated that it cleared up the phlegm but the product went off the market.  He stated that he never received a diagnosis for his throat disability (Virtual VA, Hearing Transcript, pgs. 11-13).   

The service treatment records fail to reflect any findings attributable to throat trouble.  The Veteran completed a Report of Medical History in May 1979.  It in, he reported throat trouble manifested by phlegm build up in his throat (VBMS, 7/11/12, pgs. 54-55).  However, the Veteran's May 1979 separation examination yielded normal findings (VBMS, 7/11/12, p. 1).  

In a September 2005 correspondence, the Veteran's spouse stated that in November 1977, the Veteran underwent an emergency appendectomy.  She stated that the doctors put tubes down his throat.  She stated that the Veteran has complained about his throat ever since.  She stated that he is always coughing up phlegm; and sometimes his voice will become hoarse or he loses his voiced altogether.  She stated that he gargles a lot in order to help with the soreness.  .  

A March 2001 treatment report from Dr. R.B. reflects that the Veteran reported a cough/phlegm that began 3-4 days earlier (VBMS, 7/15/05, p. 62).

The Veteran underwent a July 2012 VA examination in conjunction with a claim for sinusitis.  He noted that his throat disability had not been formally diagnosed (VBMS, 7/31/12, p. 1).  The examiner did not diagnose the Veteran with a throat disability; rather allergic rhinitis was noted.  

A March 2013 VA examination report reflects symptoms including nasal congestion, post-nasal drip, sore throat, and sinusitis (VBMS, 3/11/13, p. 1).  The examiner noted that headaches and episodes of sinusitis were attributable to chronic sinusitis.  The examiner also noted rhinitis.  However, the examiner found that the Veteran did not have chronic laryngitis, laryngectomy, aphoria, laryngeal stenosis, pharyngeal injury or any other pharyngeal conditions.  He found that there was no current throat disability other than the symptoms that could be associated with the allergic rhinitis/sinusitis.  The examiner found that this was acute, not chronic, and in most cases self-limiting.  The examiner opined that this was not caused by intubation tubes or submandibular nodule removal.  He noted that the Veteran had an established diagnosis of chronic laryngitis.  However, it was asymptomatic and also not due to 1977 surgery or treatment in May 1973 (VBMS, 3/11/13, p. 79).

The Veteran underwent a VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he produces mucus and coughs it up.  He also got a hoarse voice.  He stated that he had an uvulectomy in 1994 for his sleep apnea.  He took loratadine-D for his allergic rhinitis (for which he is already service connected).  Upon examination, the examiner found that the Veteran did not have a sinus, nose, throat, larynx, or pharynx disability that impacts his ability to work (VBMS, 6/20/14, p. 4).

The RO obtained a medical opinion in October 2014 (VBMS, 11/4/14).  The examiner reviewed the claims file.  She noted that in January 1973, the Veteran presented with a sore throat and cough.  He was conservatively treated with Robitussin, Tylenol and Neo Synephrine.  The throat culture was negative.  The report stated "normal flora with no pathogens isolated."  The October 2014 examiner noted that the March 1979 and September 1975 throat cultures were negative for streptococcus.  She noted that in June 1975, the Veteran presented with cough, headache and nasal congestion with slight nausea.  She noted that his chest and ears were clear, and he was diagnosed with flu.  She noted that in September 1977, he presented with sneezing, sore throat, coughing, and pain involving the anterior chest with deep breaths.  There was no fever.  His ears were clear.  His nose was "boggy."  There was no exudate in the throat.  His lungs were clear.  The chest film was normal.  The differential diagnosis was allergic reaction and/or flu like symptoms.  She opined that it is as least as likely as not that the flu was acute, transient and self-limited.  Thus, it is less likely than not that the 1975 flu represented a chronic disease process because there is no current medically-based, clinical evidence of flu observed at this time.  

Specifically, the 2014 VA examination was negative for signs and symptoms associated with a sore throat.  The October 2014 examiner opined that it is as least as likely as not that the 1973 and/or 1975 throat event was acute, self-limited and transient.  In the alternative, it is less likely than not that the Veteran's claimed throat disability was related to, caused by, and/or aggravated by his time in military service.  Similarly, the Veteran alleged allergic rhinitis, mucus accumulation and cough were not observed.  She noted that the May 1979 separation examination provided a subjective complaint of throat trouble referring to film build-up in the throat, frequently.  Collectively, the 2014 VA examination was negative for signs and symptoms associated with acute and/or chronic sinusitis, rhinitis, nose, throat, larynx and/or pharynx.  The nasal passages were patent on both sides.  There was no obstruction.  There was no hypertrophy of the nasal turbinates, nasal polyps, surgical scarring or granulomatous conditions.  She found that it is as least as likely as not that the mucous build up (phlegm) is residual to and a clinical symptom related to his allergic rhinitis.  Thus, mucous build up is not a diagnosis or disease but a clinical response to allergens.  She found that in the alternative, the 1973 and/or 1975 throat events were acute, self-limited and transient thus it is less likely than not contributory to his claimed throat condition because of the lack of supportive medically-based, clinical evidence to support signs and symptoms of chronic flu or upper respiratory disease.

The Veteran underwent a VA examination in October 2015. The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran was diagnosed with allergic rhinitis with hoarseness in service.  The Veteran once again stated that when he underwent an appendectomy in service, he was intubated for the surgery.  He stated that he was very sore afterwards and he remembered coughing up phlegm and being sore for a long time.  He currently gets clearing of the throat and hoarseness.  The examiner noted that the Veteran did not know if this is really due to sinus drainage and/or post nasal drip, i.e. allergic rhinitis; but he is treated with loratadine/Claritin.  

The October 2015 VA examiner opined that it was less likely than not that the Veteran's alleged throat disability began during or was caused by service.  He stated that it is unlikely due to intubation for his appendectomy.  He stated that everyone who has ever had surgery is intubated for anesthesia with surgery (unless it involves spinal anesthesia and they are not unconscious for the surgery) and everyone will have a sore throat for a few days but it is not likely to have persisted.  Instead, the examiner noted that the service treatment records contain references to the post nasal drainage of allergic rhinitis (which, the examiner noted, does cause many of the Veteran's symptoms (post nasal drip/drainage, clearing of the throat, hoarseness)).   

Analysis

With regard to the first element of service connection, it is unclear whether or not the Veteran has a current throat disability.  At the Veteran's July 2012 VA examination, the examiner did not diagnose a throat disability.  At a March 2013 VA examination, he was noted to have an established diagnosis of chronic laryngitis.  However, it was asymptomatic and also not due to 1977 surgery or treatment in May 1973.  In 2014, the Veteran was negative for signs and symptoms associated with acute and/or chronic sinusitis, rhinitis, nose, throat, larynx and/or pharynx.  The October 2105 VA examiner did not diagnose a throat disability, and instead attributed the Veteran's symptoms to his service-connected allergic rhinitis.  Finally, at the Veteran's September 2013 Board hearing, the Veteran acknowledged that he has never been diagnosed with a throat disability.    

Concerning the second element of service connection, the Board acknowledges that the Veteran reported upon separation from service that he frequently had phlegm build up in his throat.  However, his separation examination yielded normal findings.

Finally, in regard to a nexus opinion linking a current disability to service, both the May 2013 and October 2015 VA examiners found that the Veteran's symptoms were attributable to his service connected allergic rhinitis and that they were not due to tubes being placed down his throat during in-service surgery. 

In the absence of a current disability, a throat disability in service, and a nexus opinion linking any such disability to service, the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a throat disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability with shortness of breath is denied.

Entitlement to service connection for migraine headaches is denied.
 
Entitlement to service connection for seizures is denied.
 
Entitlement to service connection for sleep apnea with snoring is denied.
 
Entitlement to service connection for a throat disability is denied.


REMAND

Arthritis (fingers, hands, wrists, feet)

In its March 2015 Remand, the Board instructed the RO to schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the Veteran's arthritis.  The examiner was instructed to address the November 2005 opinion of Dr. E. C-N.  

The Veteran underwent an October 2015 VA examinations of the fingers/hands/wrists and feet.  However, the examiner did not address the positive nexus opinion expressed by Dr. E. C-N. in November 2005.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the Board finds that the issue must be remanded for either an addendum opinion or a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum from the October 2015 VA examiner.  The examiner must address the November 2005 opinion of Dr. E. C-N.

2.  If the October 2015 VA examiner is not available, then another individual not at the Michael E. DeBakey VAMC may respond instead, upon a review of the record.  Only if deemed necessary should a new examination be arranged.   

The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is related to service, to include his frequent participation in athletics. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

Additionally, the examiner should address the November 2005 opinion of Dr. E. C-N.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


